        Case: 3:20-cv-00008-jdp Document #: 8 Filed: 07/20/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RYAN K. ROZAK,

                              Plaintiff,
        v.

 PATRICK CHAMBERLIN, RANDALL R. HEPP,
 DYLON RADTKE, LAURA BARTOW,
 MATTHEW PATTEN, BRAD HOMPE,
                                                                            ORDER
 CRIS O'DONNELL, S. BETHKE, BRAD MLODZIK,
 DAN DAY, GEORGE COOPER, KAREN GOURLIE,
                                                                        20-cv-8-jdp
 CHRIS KRUEGER, WELCOME ROSE, MORGAN,
 CHARLES FACKTOR, J. BOVEE, EMILY DAVIDSON,
 GREG PAHL, MICHAEL OTTO, C. WHITMAN,
 L. ALSUM, DENISE BONNETT, N. SHANNON,
 A. ROLLKE, CANDI SPULDARN, JULIE LUDWIG,
 APRIL SCHULTZ, and M. LINNG,

                              Defendants.


       Plaintiff Ryan K. Rozak, appearing pro se, is a prisoner at Fox Lake Correctional

Institution. Rozak filed a complaint alleging that his constitutional rights have been violated

in a variety of ways by 29 defendant prison officials: he included claims about substandard

conditions of confinement, his medical care and expensive copayments for that care,

discrimination in the way various privileges are awarded in the prison, inadequate and

unhealthy meals, and retaliation for his grievances and lawsuits. Dkt. 1.

       I concluded that Rozak could not proceed with his claims because his complaint violated

Federal Rules of Civil Procedure 18 and 20 by joining claims together that do not belong in

the same lawsuit. Dkt. 6. I gave Rozak a chance to submit a brand-new amended complaint

limiting his allegations to those that would fit together into one lawsuit under Rules 18 and

20. Id. Rozak has submitted an amended complaint removing some of his original claims; he
         Case: 3:20-cv-00008-jdp Document #: 8 Filed: 07/20/20 Page 2 of 3



now limits his allegations to his various claims regarding harmful conditions of confinement,

such as asbestos being released from pipes and floor tiles, an inaccurate fire plan and inadequate

fire protection measures, insect and rodent infestations, and inadequate ventilation, among

other problems. See Dkt. 7. He also reduces the number of defendants from 29 to 22. Id.

       Rozak’s amended complaint has fewer pleading problems but he hasn’t pared the

complaint enough. I warned Rozak that even if he chose to pursue only his conditions-of-

confinement claims, not all of those claims belong in the same lawsuit if different sets of

defendants are responsible for different problems. Dkt. 6, at 3. There’s simply no reason to

believe that 22 different officials could be responsible for each of the many unrelated prison

conditions that Rozak includes. So I will dismiss his amended complaint and I will give him a

final chance to submit an amended complaint that further reduces the number of claims and

number of defendants so that his allegations comply with the Federal Rules of Civil Procedure.

If his amended complaint doesn’t comply with the rules or he fails to respond to the order, I’ll

dismiss the case.




                                                2
 Case: 3:20-cv-00008-jdp Document #: 8 Filed: 07/20/20 Page 3 of 3



                                  ORDER

IT IS ORDERED that:

1. Plaintiff Ryan K. Rozak’s amended complaint, Dkt. 7, is DISMISSED for failure to
   comply with Federal Rules of Civil Procedure 18 and 20.

2. Plaintiff may have until August 3, 2020, to submit a new complaint that complies
   with Rules 18 and 20.

Entered July 20, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     3
